       Case 2:20-cv-01587-GGG-KWR Document 87 Filed 03/31/21 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

SWIFTSHIPS LLC, ET AL                                              CIVIL ACTION

VERSUS                                                             NO: 20-1587

SBN V FNBC, ET AL                                                  SECTION: T(4)

                                                     ORDER

        Before the Court is a Motion to Dismiss for Failure to State a Claim filed by SBN V FNBC

LLC and Summit Investment Management LLC (“Defendants”). 1 Swiftships, LLC, Swiftships

Shipbuilders, LLC, ICS Nett, Inc., ICS Nett, Ltd., Swift Group, LLC, Swiftships Group, Inc., Bot,

LLC, Shehraze Shah, Khurram Shah, Jeffrey Leleaux, and Calvin Leleaux (“Plaintiffs”) have filed

an opposition, 2 to which Defendants subsequently filed a reply. 3 For the following reasons, the

Motion to Dismiss is GRANTED IN PART with respect to Plaintiffs’ request for preliminary

injunction and DENIED IN PART in all other respects.

                               FACTS AND PROCEDURAL HISTORY

        This matter involves a series of loans extended by FNBC Bank (“FNBC”) to Plaintiffs,

including “Swiftships” branded entities, a shipbuilding and marine engineering company based in

Louisiana. Other named Plaintiffs are borrowers, grantors, and grantors of mortgage and security

interests in connection with certain loans that were originally extended to the borrowers by FNBC.

Plaintiffs collectively seek declaratory judgment and injunctive relief pursuant to the Federal

Declaratory Judgments Act and the Federal Rules of Civil Procedure. 4




1
  R. Doc. 38.
2
  R. Doc. 73
3
  R. Doc. 53.
4
  28 U.S.C. §§ 2201-02; Fed. R. Civ. P. 57 and 65.

                                                       1
         Case 2:20-cv-01587-GGG-KWR Document 87 Filed 03/31/21 Page 2 of 6




          In March 2017, FNBC made a series of loans to Swiftships and other named Plaintiffs in

the approximate amount of $60 million dollars. Some Plaintiffs executed guarantee agreements

for the payment and performance of the loan obligations, while others entered mortgage, deed of

trust, or security agreements that granted security or mortgage interest in certain collateral.

Predominantly at issue is a preferred mortgage lien in which Swiftships LLC granted FNBC a first

preferred ship mortgage in a Vessel named Fastcan-I (“the Vessel”). 5 In April 2017, FNBC failed,

and the Federal Deposit Insurance Corporation (“FDIC”) was named its receiver. Defendant SBN

thereafter bought a pool of loans from the FDIC, which included those loans FNBC had made to

Plaintiffs.

          SBN sent a letter in March 2018 notifying Plaintiffs that they were in default. Plaintiffs

and SBN subsequently executed an instrument, entitled “Forbearance and Settlement Agreement,”

(“FSA”), lowering Plaintiffs’ debt to $13,250,000 in exchange for Plaintiffs agreeing to make

timely installment payments. Over the ensuing three years the parties amended the FSA three

separate times. On March 31, 2020, Plaintiffs failed to submit payment due under the third iteration

of the FSA. On April 7, 2020, Defendant SBN sent a letter notifying Plaintiffs of the default.

Additional defaults occurred thereafter on April 15 and April 31 and, because of disagreement

between the parties as to the default status, Plaintiffs filed their original complaint on June 4,

2020. 6

          Plaintiffs contend that they are not in default under the FSA because Defendants verbally

agreed to suspend payments in early March 2020 during the onset of the COVID-19 pandemic.

Plaintiffs further raise an impossibility defense, pronouncing the pandemic a “fortuitous event”




5
    See 46 U.S. Code § 31325 et seq.
6
    R. Doc. 1; Amended Complaint at R. Doc. 3.

                                                  2
       Case 2:20-cv-01587-GGG-KWR Document 87 Filed 03/31/21 Page 3 of 6




that made it “impossible” for Plaintiffs to satisfy their monthly payments. 7 Plaintiffs seek a

declaratory judgment from the Court declaring the rights and obligations of the parties, and

specifically request that the Court enjoin Defendants from foreclosing on the Vessel and Plaintiffs’

other collateral. The complaint includes a request for preliminary injunction based on the same set

of facts and allegations.

         Defendants reject Plaintiffs’ claims as a matter of law and deny Plaintiffs’ assertion that

the parties verbally agreed to suspend payments amid the COVID-19 pandemic. Defendants

further note the absence of a signed writing that evidences an agreement to amend the payment

obligations under the FSA and argue that Plaintiffs have not alleged facts sufficient to demonstrate

“impossibility” as a matter of law. Alternatively, should the Court find the Plaintiffs have pleaded

facts sufficient to state a claim for declaratory or injunctive relief, Defendants ask the Court to

dismiss Plaintiffs’ request for preliminary injunction.

                                           LAW AND ANALYSIS

         Federal Rule of Civil Procedure 12(b)(6) provides that a plaintiff’s action may be dismissed

“for failure to state a claim upon which relief can be granted.”8 Motions to dismiss for failure to

state a claim are viewed with disfavor and are rarely granted. 9 To survive a 12(b)(6) motion, the

facts must not be merely conceivable but plausible, containing “sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’”10 In evaluating a complaint under

Rule 12(b)(6), the district court should confine itself to the pleadings, 11 and the documents attached

to the complaint. 12


7
  Amended Complaint, ¶¶ 19-24, 42-43.
8
  Fed. R. Civ. P. 12(b)(6).
9
  Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).
10
   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 554, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).
11
   Kennedy v. Chase Manhattan Bank USA, NA, 369 F.3d 833, 839 (5th Cir. 2004).
12
   Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).

                                                          3
       Case 2:20-cv-01587-GGG-KWR Document 87 Filed 03/31/21 Page 4 of 6




        A complaint need not contain detailed factual allegations, but it must offer more than mere

labels, legal conclusions, or formulaic recitations of the elements of a cause of action. 13 Where a

complaint is comprised of “naked assertion[s] devoid of ‘further factual enhancement,’” the

pleading has failed to comply with the requirements of Rule 8. 14 On review, however, the Court

construes the complaint in the light most favorable to plaintiff, accepting as true all well-pleaded

factual allegations and drawing all reasonable inferences in plaintiff's favor. 15 If factual allegations

are insufficient to raise a right to relief above the speculative level, the claim should be dismissed. 16

        The issue before the Court is whether Plaintiffs’ complaint for declarative relief adequately

states a claim to survive Defendants’ motion. The Court finds the pleadings contain sufficient

factual allegations to state a plausible claim for declaratory relief. The COVID-19 pandemic

disrupted business activity on an unprecedented, global scale and, under the applicable standard,

the Court takes Plaintiffs’ allegations to be true. Plaintiff borrowers allege financial hardships

caused by the pandemic, an allegation that by itself fails to state a claim. The complaint goes

further, though, identifying specific dates and detailed communications allegedly made by a named

SBN representative pertaining to the FSA. Defendants deny the existence of such conversations,

but the Court is bound to construe the complaint in the light most favorable to the Plaintiffs.

        While the complaint and associated briefs debate the applicability of assorted provisions

of the Louisiana Civil Code, the complaint specifically pleads that “Plaintiffs seek a declaratory

judgment from this Court declaring the rights and obligations of the parties as they relate to this




13
   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555-57).
14
   Id.
15
   Lovick v. Ritemoney Ltd., 378 F.3d 433, 437 (5th Cir. 2004) (citing Herrmann Holdings Ltd. v. Lucent Techs.,
Inc., 302 F.3d 552, 558 (5th Cir. 2002)).
16
   Twombly, 550 U.S. at 555.

                                                         4
       Case 2:20-cv-01587-GGG-KWR Document 87 Filed 03/31/21 Page 5 of 6




transaction.” 17 Thus, the question is not on the purported statutory merits of the controversy, but

whether Plaintiffs’ complaint states a claim that is plausible. Here, the pleadings seek a declaratory

judgment to resolve “whether Defendants’ claims of breach are defeated by the Plaintiffs’

affirmative defenses.” 18 Indeed, the Court could issue declaratory judgment in favor of Plaintiffs

or Defendants, and pursuant to the standard of review and procedural posture of Defendants’

12(b)(6) motion, the Court finds Plaintiffs’ complaint sufficiently states a claim for declaratory

relief. The Court may determine the legal rights of the parties and whether a breach occurred under

the amended FSA at trial.

        Turning to Defendants’ alternative argument against preliminary injunction, the Court

finds Plaintiffs are not entitled to such relief because Plaintiffs have not alleged specific facts

sufficient to demonstrate imminent or irreparable harm. Defendants attest that “they have not

initiated a foreclosure proceeding, and Plaintiffs have not alleged, and cannot allege, that the

Defendants [have] seized, or attempted to seize, any of Plaintiffs’ assets.” 19 Defendants filed their

Motion on August 5, 2020, and have yet to initiate any foreclosure, an action which must be filed

before the Court. Because there is no pending and therefore imminent foreclosure action,

Plaintiffs’ request for preliminary injunction is denied.




17
   See R. Doc. 3 at 1, 9, “This is an action for declaratory judgment pursuant to the Federal Declaratory Judgments
Act, 28 U.S.C. §§ 2201-02, and Rule 57 of the Federal Rules of Civil Procedure, and for injunctive relief pursuant to
Rule 65 of the Federal Rules of Civil Procedure.”
18
   R. Doc. 52 at 13.
19
   R. Doc. 38-1 at 15.

                                                         5
     Case 2:20-cv-01587-GGG-KWR Document 87 Filed 03/31/21 Page 6 of 6




                                       CONCLUSION

       For the foregoing reasons, IT IS ORDERED that Defendants’ Motion to Dismiss for

Failure to State a Claim is GRANTED IN PART with respect to Plaintiffs’ request for preliminary

injunction and DENIED IN PART in all other respects.

    New Orleans, Louisiana, on this 31st day of March, 2021.



                                                         ________________________________
                                                              GREG GERARD GUIDRY
                                                         UNITED STATES DISTRICT JUDGE




                                              6
